DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 03/18/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0345798 A1 (“Sakakibara”).

Regarding claim 1, Sakakibara teaches a battery management system comprising a battery monitoring unit that monitors a current parameter of the battery module; and a battery control system, comprising one or more processors, that receives the current parameter from the battery monitoring unit, wherein (see at least [0047]-[0050]).

Regarding claim 2, Sakakibara further teaches compare the maximum current parameter to a previous maximum current parameter; determine a current transition based on the maximum current parameter and the previous maximum current parameter; and control the one or more vehicle systems based on the current transition (see at least [0047]-[0050]).

Regarding claim 3, Sakakibara further teaches the battery control system controls the one or more vehicle systems such to vary the current of the one or more batteries based on the current transition (see at least [0047]-[0050] and [0076]).

Regarding claim 8, Sakakibara further teaches comparing the duration of the current event to a plurality of time thresholds; measuring a current parameter based on the duration of the current event; determining a maximum current parameter based on the duration of the current event and current parameter; and controlling vehicle systems such that a current of the one or more batteries does not exceed the maximum current parameter (see at least [0047]-[0050] and [0076]).

Regarding claim 9, Sakakibara further teaches comparing the maximum current parameter to a previous maximum current parameter; and determining a current transition based on the maximum current parameter and the previous maximum current parameter (see at least [0047]-[0050] and [0076]).

Regarding claim 17, Sakakibara further teaches determining the maximum current parameter is further based on one or more condition factors comprising a temperature and a state-of-charge for each of the one or more batteries (see at least [0008]).

Regarding claim 18, Sakakibara further teaches identify a current event for a battery module comprising one or more batteries; determine a duration of the current event; compare the duration of the current event to a plurality of time thresholds; determine the current parameter based on the duration of the current event; determine a maximum current parameter based on the duration of the current event and the current parameter; and control one or more vehicle systems such that a current of the one or more batteries does not exceed the maximum current parameter (see at least [0047]-[0050] and [0076]).

Regarding claim 19, Sakakibara further teaches compare the maximum current parameter to a previous maximum current parameter; determine a current transition based on the maximum current parameter and the previous maximum current parameter; and control the one or more vehicle systems such to vary the current of the one or more batteries based on the current transition (see at least [0047]-[0050] and [0076]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-5, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0345798 A1 (“Sakakibara”) in view of US 2014/0078863 A1 (“Baym”).

Regarding claim 4, Sakakibara is not explicit on comparing the duration of the current event to the plurality of time thresholds comprises comparing the duration of the current event to a short- pulse threshold and a long-pulse threshold to determine a first result, however,
	Baym discloses comparing the duration of the current event to the 3plurality of time thresholds comprises comparing the duration of the current event to a short- 4pulse threshold and a long-pulse threshold to determine a first result (see at least Abstract and Col. 5 line 43 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baym with the system disclosed by Sakakibara in order to save money and energy while increasing efficiency and accuracy (Baym, [0003]).

Regarding claim 5, Sakakibara is not explicit on the first result indicates that the duration of the current event is less than the short-pulse threshold, and based on the first result the battery control system is configured to determine the maximum current parameter based on a short-pulse parameter, however,
	Baym discloses the first result indicates that the duration of the 3current event is less than the short-pulse threshold, and based on the first result the battery 4control system is configured to determine the maximum current parameter based on a short-pulse 5parameter (see at least Abstract and Col. 5 line 43 – Col. 6 line 7).


Regarding claim 10, Sakakibara is not explicit on comparing the duration of the current event to the plurality of time thresholds comprises comparing the duration of the current event to a short-pulse threshold and a long-pulse threshold to determine a first result, however,
	Baym discloses comparing the duration of the current event to the plurality of time thresholds 3comprises comparing the duration of the current event to a short-pulse threshold and a long-pulse 4threshold to determine a first result parameter (see at least Abstract and Col. 5 line 43 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baym with the system disclosed by Sakakibara in order to save money and energy while increasing efficiency and accuracy (Baym, [0003]).

Regarding claim 11, Sakakibara is not explicit on the first result indicates that the duration of the current event is less than the short-pulse threshold, and based on the first result determining the maximum current parameter based on a short-pulse parameter, however,
	Baym discloses the first result indicates that the duration of the current event is less than the 3short-pulse threshold, and based on the first result determining the maximum current parameter 4based on a short-pulse parameter (see at least Abstract and Col. 5 line 43 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baym with the system disclosed by Sakakibara in order to save money and energy while increasing efficiency and accuracy (Baym, [0003]).

Regarding claim 20, Sakakibara is not explicit on the maximum current parameter is determined based at least one of a short-pulse parameter, a long-pulse parameter, or a continuous parameter, however,
	Baym discloses the maximum current 3parameter is determined based at least one of a short-pulse parameter, a long-pulse parameter, or a continuous parameter (see at least Abstract and Col. 5 line 43 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baym with the system disclosed by Sakakibara in order to save money and energy while increasing efficiency and accuracy (Baym, [0003]).




Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0345798 A1 (“Sakakibara”) in view of US 2014/0078863 A1 (“Baym”) in further view of US 5,495,503 (“King”).

Regarding claim 12, Sakakibara in view of Baym is not explicit on calculating a current Root-Mean-Square (RMS)-value based on the current parameter; comparing the current RMS-value to a long-pulse RMS-value to determine a second result; and determining based on the second result the maximum current parameter based on either a short-pulse parameter or a current transition between the short-pulse parameter and a long-pulse parameter, however,
	King discloses calculating a current Root-Mean-Square (RMS)-value based on the current parameter;  6comparing the current RMS-value to a long-pulse RMS-value to determine a 7second result; and  8determining based on the second result the maximum current parameter based on 9either a short-(see at least Col. 5 line 36 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of King with the system disclosed by Sakakibara in view of Baym because there is a need for a battery monitoring system where battery charging information can be ascertained automatically. Further, there is a need for a system that does not require any special connections to the battery to download any of the stored data (King, Col. 1 lines 43-47).

Regarding claim 13, Sakakibara in view of Baym is not explicit on the first result indicates that the duration of the current event is greater than the long-pulse threshold, and based on the first result : calculating a current RMS-value based on the current parameter; comparing the current RMS-value to a long-pulse RMS-value and a continuous RMS-value; and determining a third result, however,
	King discloses the first result indicates that the duration of the current event is greater than 3the long-pulse threshold, and based on the first result :  4calculating a current RMS-value based on the current parameter;  5comparing the current RMS-value to a long-pulse RMS-value and a continuous 6RMS-value; and  7determining a third result (see at least Col. 5 line 36 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of King with the system disclosed by Sakakibara in view of Baym because there is a need for a battery monitoring system where battery charging information can be ascertained automatically. Further, there is a need for a system that does not require any special connections to the battery to download any of the stored data (King, Col. 1 lines 43-47).

Regarding claim 14, Sakakibara in view of Baym is not explicit on the third result indicates that the current RMS-value is greater than the continuous RMS-value, and based on the third result determining the maximum current parameter based on a continuous parameter, however,
	King discloses the third result indicates that the current RMS-value is greater than the continuous RMS-value, and based on the third result determining the maximum current parameter based on a continuous parameter (see at least Col. 5 line 36 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of King with the system disclosed by Sakakibara in view of Baym because there is a need for a battery monitoring system where battery charging information can be ascertained automatically. Further, there is a need for a system that does not require any special connections to the battery to download any of the stored data (King, Col. 1 lines 43-47).

Regarding claim 15, Sakakibara in view of Baym is not explicit on the third result indicates that the current RMS-value is greater than the long- pulse RMS-value, and based on the third result determining the maximum current parameter based on a long-pulse parameter, however,
	King discloses the third result indicates that the current RMS-value is greater than the long- 3pulse RMS-value, and based on the third result determining the maximum current parameter 4based on a long-pulse parameter (see at least Col. 5 line 36 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of King with the system disclosed by Sakakibara in view of Baym because there is a need for a battery monitoring system where battery charging information can be ascertained automatically. Further, there is a need for a system that does not require any special connections to the battery to download any of the stored data (King, Col. 1 lines 43-47).

Regarding claim 16, Sakakibara in view of Baym is not explicit on the third result indicates that the current RMS-value is less than the long-pulse RMS-value, and based on the third result determining the maximum current parameter based on a short-pulse parameter, however,
	King discloses the third result indicates that the current RMS-value is less than the long-pulse 3RMS-value, and based on the third result determining the maximum current parameter based on 4a short-pulse parameter (see at least Col. 5 line 36 – Col. 6 line 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of King with the system disclosed by Sakakibara in view of Baym because there is a need for a battery monitoring system where battery charging information can be ascertained automatically. Further, there is a need for a system that does not require any special connections to the battery to download any of the stored data (King, Col. 1 lines 43-47).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665